Decided in this case that the court will not listen to an objection that the complainant had a perfect remedy at law after *the parties have proceeded to a hearing upon pleadings and proofs. That a prayer, in an answer, that the defendant may have the same benefit as if he had demurred, without stating the nature of the objection to the relief sought by the bill, is not sufficient to apprise the complainant that the defendant intends to insist upon the objection that the remedy at law is perfect. Decree appealed from affirmed, with costs.